Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 4/11/2022 are entered. Claim 18 is cancelled. Claims 11-15 and 21-22 are withdrawn.
Election/Restrictions
Species II (directed to figure 9) was elected without traverse in the reply received 9/16/2021
Claims 11-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air-moving device” of claim 1 includes the nonce term “device” with the function of “air-moving”.  A return to the specification shows that the air moving device is a fan ([0040]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 16-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826) in view of Russell (US 4,189,929).
Regarding claims 1 and 16, Tsai discloses a heating and cooling system for a building having a hybrid electric multifunction heat pump comprising:
a thermally activated sorption heat pump system (100) for space and/or water heating (7:14-27 includes uses for hot water produced from water circuit C3) comprising at least a desorber (110), condenser (120), evaporator (130) and absorber (140),
an electric-powered vapor compression heat pump system (200) comprising at least a compressor (210), condenser (222 or 224), and evaporator (240), and
wherein the evaporator (130) of the sorption heat pump system and condenser (222 or 224) of the vapor compression heat pump system are in heat exchange relationship in series (with loop C1; 5:44-52);
wherein the sorption system (100) and the vapor compression heat pump system (200) are configured to operate in a simultaneous mode and an alternate mode (the active components 170 and 210 of the sorption and compression systems respectively are independent therefor the system is capable of operation at a same time or at alternate times).
Additionally, regarding limitations drawn to operating in a simultaneous mode and an alternate mode, the "manner of operating the device does not differentiate apparatus from the prior art" And “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art.
Tsai notes the use of “waste heat” (3:48) among other heat sources, but is silent concerning a fossil fuel. As per MPEP 2111.02 whether or not a preamble limits a claim is made on a case-by-case basis. In this instance the examiner notes that the driving of the heat pump by fossil fuel is merely intended use as the fossil fuel is not part of the system itself and therefor the claim is not limited to fossil fuel. 
In the previous office action on the merits the Examiner took Official Notice that fossil fuel is old and well known, such as coal, oil, kerosene, and natural gas. Tsai states that “waste heat” is used as a heat source and to that end mere selection of a known source of heat is routine. In his subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have selected any of coal, oil, kerosene, and natural gas for their high energy density and non-dependence on weather conditions (such as with solar).
Tsia provides for an evaporator (130) and a condenser (222 and/or 224) to be in heat exchange relationship (by way of chilled water C1) but lacks an air-moving device (interpreted as a fan as per 112(f) above).
Russell discloses (refer to figure 2 unless otherwise noted) an evaporator (22) of one heat pump (30) and a condenser (24) of another heat pump (56) in heat exchange relationship and having an air moving device (16) for blowing ambient air therethrough in series (ambient being the surrounding air). 
It would have been obvious to one of ordinary skill in the art to have provided Tsai with the structural arrangement and air mover of Russell in order to substitute the water circuit of Tsai for an air circuit as taught by Russell. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of air or water as heat exchange media. It is known in the art to substitute water for air. The result of the substitution would have been predictable. MPEP 2143 B.
Regarding claim 2, Tsia and Russell disclose that the sorption evaporator (130) and VC condenser (224 or 222) are arranged with each other. Russell provides for the two to be arranged side-by-side or forwardly/backwardly. In the previous office action on the merits the Examiner took Official Notice that “nesting” of structures is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided a nested arrangement between said heat exchangers in order to increase compactness.
Regarding claim 3, Tsai and Russell discloses the sorption evaporator (130) and VC condenser (224 or 222) are integrated with each other. Tsai provides they are integrated with each other, as they are in heat exchange relationship. Additionally Russell provides for said heat exchangers to be within the same chassis.
Regarding claim 4, Tsai and Russell disclose the system of claim 1. Taking C1 of Tsai as analogous to an air moving circuit when modified by Russell, the flow of first the evaporator 130 and condenser 224/222 is satisfied. Additionally Russell provides for air to flow through he evaporator (22) and then through the condenser (24). 
Regarding claim 5, Tsai discloses the hybrid fossil fuel-electric multifunction heat pump connects to heating and cooling units located inside the building via a hydronic loop system (C2 and C3) that conveys a heat transfer fluid between the heat pump and the heating/cooling units, the hydronic loop system having a hydronically coupled first loop (C3) that conveys the heat transfer fluid through the absorbers (140) and the condenser (120) of the sorption heat pump system (100) and the evaporator (C2; 240) of the VC heat pump system in the cooling mode. The examiner notes the election of species II (figure 9) and thus interprets the claim in light of said species.
Regarding claim 6, Tsai discloses the evaporator (240) of the VC heat pump system is positioned in a line that by-passes the sorption heat system (C2 does not pass through the sorption system). The examiner notes the election of species II (figure 9) and thus interprets the claim in light of said species.
Regarding claim 8, Tsai discloses the hybrid fossil fuel-electric multifunction heat pump connects to heating and cooling units located inside the building via a hydronic loop system (C2 and C3) that conveys a heat transfer fluid between the heat pump and the heating/cooling units, the hydronic loop system having a hydronically coupled first loop (C3) that conveys the heat transfer fluid through the absorbers (140) and the condenser (120) of the sorption heat pump system (100) and a hydronically coupled second loop (C2) comprising the evaporator (240) of the VC heat pump system in the cooling mode.
Regarding claim 17, Tsai discloses the system of claim 1, but is silent concerning a control system. However it has been held that merely automating a manual activity is obvious. Therefor it would have been obvious to one of ordinary skill in the art to have provided a shared controller to the system of Tsai in order to allow the system to operate without manual intervention.
Regarding claim 23, Tsai discloses the VC heat pump and sorption heat pump are connected to heating and cooling loads via a fully hydronic system (C2 and C3).
Claim 7, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826), in view of Russell (US 4,189,929), and in further view of Ware (US 3,627,031).
Regarding claims 7 and 9, Tsai as modified discloses the system of claim 5, but lacks a condensing heat exchanger as described. Ware discloses a hydronic circuit including a condensing heat exchanger (27; as 27 is within the flue, the flue gas condenses on the relatively cool surface of the heater). It would have been obvious to one of ordinary skill in the art to have provided Tsai with the condensing heat exchanger (flue heat exchanger) of Ware in order to utilize remaining heat in a fossil fuel driven heat pump, or in other words to increase efficiency.
Regarding claims 19 and 20, Tsai as modified discloses the system of claim 1, but lacks a single enclosure. Ware discloses a single enclosure (1) outside of the building for housing the system components (including evaporator, condenser, and compressor of VC system and heat source system). It would have been obvious to one of ordinary skill in the art to have provided the systems of Tsai in an outdoor housing in order to accomplish the following: 1) reduce indoor noise, from compressor 2) prevent leaked refrigerant from being released indoors and 3) enhance maintenance (as discussed by Ha).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826), in view of Russell (US 4,189,929), and in further view of Kasuya et al (US 9,157,667).
Regarding claim 10, Tsai as modified discloses the system of claim 8, but lacks using the desuperheater (in this instance as 222 is the first heat exchanger after exit of the compressor, any refrigerant having superheat condition will be dissipated there) for providing heat to the first loop (C3). Kasuya discloses simultaneous heating (via 14) and cooling (via 28); wherein a hydronic loop conveys HTF through a desuperheater (16; were 16 is configured to desuperheat and refrigerant having a superheat condition being discharged form compressor 24) positioned in a line bypass a heat pump system (40). It would have been obvious to one of ordinary skill in the art to have provided the desuperheater of the VC cycle to heat as taught by Kasuya in order to dissipate heat from the refrigerant and thereby enhance the VC cycle’s capacity to cool.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive or rendered moot by the new grounds of rejection. 
At page 6 applicant purports that evaporator 130 and condenser 222 are not in heat exchange relationship; however column 5, lines 44-52 explicitly state that they are connected. Therefor applicant’s assertion is unpersuasive.
Regarding the airflow of Ha. The teachings of Ha are not limited to the vertical arrangement; the heat exchangers may also be side-by-side or forwardly/backwardly arranged with respect to each other (5:20-23). None the less Ha is now replaced by Russell who shows the serial air flow through an evaporator and condenser of different heat pump systems.
At the bottom of page 7 applicant purports that a loop has no beginning or end. The examiner disagrees, “first” is a matter of perspective in a closed loop. In other words a portion of fluid may be identified during flow through the loop C1 which first flows through the evaporator and then through the condenser. Further the modification in view of Russel provides for the flow order.
At the top of page 8 applicant notes that a hydronic fluid would operate more efficiently than air in order to assert nonobviousness. However; "a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine." Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). In this instance, both air and water are well known heat transfer fluids. While water may be a water circuit may advantageously be more effective at transferring heat and ultimately observe lower operational costs; air is regarded as being low in initial cost and obviate the risk of water leakage. It is within the level of ordinary skill to weigh the advantages and disadvantages of two known solutions.
Regarding operation in a simultaneous mode and an alternate mode. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In this instance as the pump 170 of the sorption heat pump and the compression 210 of the vapor compression heat pump are capable of operation both simultaneously and alternatively the systems of capable of simultaneous and alternative operation. There is no requirement in the claim that the systems actually operate in both simultaneous and alternate modes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto (US 4,471,630) combination compression and absorption unit; Hughes et al (US 5,533,259) nested heat exchangers; Holbay (US 3,301,000) combination compression and absorption unit; Martin et al (US 9,709,302) desuperheater. Ares et al (US 4,502,292) air-moving device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763